UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7059



RONALD NATHAN HOWARD,

                                               Petitioner - Appellant,

          versus


LONNIE M. SAUNDERS, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-00-663-3)


Submitted:   September 28, 2001             Decided:   October 31, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Nathan Howard, Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Ronald Nathan Howard seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).        We have reviewed the record and the

district court’s opinion and find no reversible error.           According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.          Howard v. Saunders, No.

CA-00-663-3 (E.D. Va. May 15, 2001).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2